Title: William Rush to Thomas Jefferson, 4 July 1815
From: Rush, William
To: Jefferson, Thomas


          sir, Philadelphia, July 4th, 1815.
          I take the freedom to address you on the subject of the immortal Washington; a figure of whom, after much labour and study, I have executed, which gives general satisfaction, more particularly so to those who were intimately acquainted with him; and I am authorized to say, that Judge Washington has given his highest approbation of the work, especially as to the fidelity of the likeness. It is my intention, if liberally encouraged, to furnish Plaister Casts from the original Statue; a description of which, with the terms, are hereto annexed, in the form of a subscription paper.
          
          Should this effort to perpetuate the form of an individual so deservedly beloved, meet your approbation, permit me to solicit your interposition in recommending it to public notice and patronage. In doing so, you will much oblige, Sir,
          Your very humble servant,Wm. Rush.
        